DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2020 has been entered. 
  
Claim Status
Claims 4, 5, 14, 15 are cancelled. Claims 1-4, 6-13, 16-20 are pending.  


 Response to Applicant Remarks
With regard to rejections under 35 USC 101, Applicant is of the opinion that the claimed invention is directed to statutory material.  Examiner respectfully disagrees.  Applicant remarks, 
 	“…claims 1 and 11 have been amended to recite elements related to the generation and use of a master key set with respect to validating a cryptocurrency transaction. Applicants submit that such operations provide a practical application of the concepts recited therein because such operations are 
Examiner respectfully disagrees.  With regard to Applicant’s first remark, that “…such operations provide a practical application of the concepts recited therein because such operations are impossible to perform in practice without a computer…,” Examiner notes that the generation and use of a master key set is recited without any specificity, and the generation and use of simplistic key sets are possible to perform without a computer.  The implementation of the generation and use of the key-set upon generic computer elements serves only to generally link the use of the judicial exception to a particular technological environment.  
With regard to Applicant’s remark that, “…such that “a particular machine or manufacture [[]] is integral to the claim.” (See, e.g., Federal Register, Vol. 84, No. 4, January 7, 2019, Notices, p. 55),” Examiner again respectfully disagrees. Applicant has not indicated how the general purpose computers are integral to the claim, nor in what manner they are believed to be ‘particular’.  Applicant’s specification discloses only a general-purpose computer; see, for example, [79], “…The computing system 300 may include one or more processors 304, a memory 308, a communication unit 302, the user interface device 314, and a data storage 301 that includes the server verification module 108, the transaction module 142, the DE verification 
Additionally, the implementation of the generation and use of the key set upon generic computer elements does not comprises a technological solution; there is no improvement to the functioning of the computer or to any other technology or technical field.  Applicant remarks, “…claims 1 and 11 also recite elements that improve the security and control of server systems that manage such cryptocurrency transactions, which is a technological improvement of such systems…”, are not persuasive.  There is no disclosure of an improvement to security and control of server systems in Applicant’s claims or disclosure.  
The rejection under 35 USC 101 is therefore maintained.

 With regard to the rejections under 35 USC 112, d, claim 1 amendments have overcome the rejection of claim 7; however, claim 11 has not been correspondingly amended and the rejection of claim 17 is maintained, as discussed below. 

With regard to the rejections under 35 USC 103, Applicant remarks, “…Applicants respectfully submit that the cited references, alone or in combination, fail to disclose every element of the claims as currently recited. Applicants therefore respectfully request that the Examiner withdraw the rejections under 35 U.S.C. § 103…”  (Page 10 of Remarks).  Examiner 
The prior art rejections have been reviewed and are found to continue to read on the claim limitations. Citations are adjusted as necessitated by claim amendments.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, 16-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  The independent claims 1 and 11 recite a method and a non-transitory computer-readable medium having encoded therein programming code executable by one or more processors to perform or cause a system to perform a method of 
generating a respective master key set that includes…secret key and… public key, generating the plurality of coin sets, each of the coin sets having a number of cryptocurrency coins and each of the coin sets being correlated to one event in a set of events; in response to a user of a set of users requesting inclusion in a verification service: generating…a user key pair that includes a unique public key for the user and a user secret key; storing…the user secret key; assigning the unique public key to the user;  preventing the user from accessing the user secret key in a manner that prevents the user from executing a cryptocurrency transaction using the secret key and that limits cryptocurrency transactions performed by the user; and communicating the assigned unique public key to the user…; receiving… a first coin request for a cryptocurrency coin of a first coin set of the coin sets, a first event correlating to the first coin set, the first coin request including: the unique public key that is assigned to the user; a first data set that is configured to prove participation by the user in the first event that correlates to the first coin set, and an identification of the first coin set of the coin sets; in response to the first coin request: reviewing an append-only ledger associated with the cryptocurrency to determine that the user has not already received…a cryptocurrency coin of the first coin set in association with participation in the first event by the user; and verifying that the user participated in the first event based on the first data set; in response to verification of participation in the first event by the use and determining that the user has not already received a cryptocurrency coin of the first coin set from the server system, executing…a cryptocurrency transaction with the user, the cryptocurrency transaction including: signing… the unique public key assigned to the user and a quantity of cryptocurrency coins of the first coin set to transfer to the user; public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user …by authenticating the hash… and in response to public validation of the transfer, recording the cryptocurrency transaction in the append-only ledger, including logging the unique public key assigned to the user in a signature chain in the append-only ledger; receiving a completion request, the completion request configured to assert that the user has been transferred the quantity of cryptocurrency coins of the first coin set; and in response to the completion request, verifying that the user has been transferred the quantity of cryptocurrency coins of the first coin set by reviewing the append-only ledger.
These limitations, as drafted, comprise a process that, under broadest reasonable interpretation, covers methods of organizing human activity, including interactions such as marketing activities or behaviors. That is, other than by reciting, to a user device that is associated with the user; from a verification application; from the server system; using the respective secret master key of the first coin set; the signing generating a hash of the unique public key assigned to the user and the quantity of coins of the first coin set to transfer to the user; using the respective master public key of the first coin set, nothing in the claim element precludes the steps from being interpreted as a method of organizing human activity pertaining to marketing activities or behaviors. If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claims fall within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of the server system, the user device, using the respective secret master key of the first coin set, the signing generating a hash of the unique public key assigned to the user and the quantity of coins of the first coin set to transfer to the user, using the respective master public key of the first coin set.  These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of the server system, the user device, using the respective secret master key of the first coin set, the signing generating a hash of the unique public key assigned to the user and the quantity of coins of the first coin set to transfer to the user, using the respective master public key of the first coin set, amount to no more generic computer components for implementing the abstract idea.  Generic computer components performing generic functions of generating, storing, assigning data, preventing access to data, communicating data, receiving requests for data, reviewing data, making determinations based upon data, signing, hashing, validating and logging data, and therefore implementing the abstract idea, cannot provide an inventive concept.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims recite receiving a second coin request, verifying user participation and executing a second transaction to publically validate a coin transfer, verifying transfer of one coin 
Even when considered in combination, the computer components (server system, user device, master key sets, signing and generating a hash, verification application, delegated entity) of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving interactions such as marketing activities or behaviors, specifically, receiving requests for coins verifying participation, verifying coin/reward not already provided, providing such coins and publicly validating the coin transfers in a ledger. The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-3, 6-13, 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  



Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1 and 11, the claims have been amended to recite, “…public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by authenticating the hash using the respective master public key of the first coin set…” (Emphasis added.)  Applicant’s specification does not provide support for this limitation.  Applicant’s PGPub discloses only, “…The cryptocurrency transaction information 216 may include a hash of a number of coins of the identified coin set 204A to transfer to the user 112 and the first public key 206A of the user 112. The hash may be signed using the secret master key MSK.sub.1 of the identified coin set 204A. Based on the cryptocurrency transaction information 216, the miner device 144 may use the append-only ledger 140 to publically validate the cryptocurrency transaction between the CA server 106 and the user device…” ([71]).  There is no disclosure of authenticating the hash using the respective public key; moreover, the referenced wiki article (attached for reference) does not specifically disclose such authenticating.  The claim is therefore rejected for comprising new matter.   Dependent claims 2-3, 6-10, 12-13, 16-20 inherit the same deficiency and are similarly rejected.
 With regard to claims 1 and 11, the claims have been amended to recite, “…public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by authenticating the hash using the respective master public key of the first coin set…” (Emphasis added.)  Applicant’s specification does not provide an algorithm or steps for performing the ‘authenticating’.  The claims are therefore rejected for failing to comply with the written description requirement.  See MPEP 2161.01 I, 
“…Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)…Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made…”
Dependent claims 2-3, 6-10, 12-13, 16-20 inherit the same deficiency and are similarly rejected. 

 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 With regard to claims 1 and 11, the claims have been amended to recite, “…public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by authenticating the hash using the respective master public key of the first coin set…” (Emphasis added.)  The validation of the coin transfer by authenticating the hash using the public key is not clear.  For purposes of examination, the validating is interpreted as broadly comprising the miner’s validation/proof-of-work, since the address is broadly interpreted to comprise the hash of the public key.  Dependent claims 2-3, 6-10, 12-13, 16-20 inherit the same deficiency and are similarly rejected. 


Claim Rejections - 35 USC § 112(d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
With regard to claim 17, the claim depends from claim 11 which recites, “…issuing a challenge to the user device to verify that the user is in control of the user device; verifying that the user is in control of the user device based on an answer to the challenge…”  However, claim 17 recites, “…communicating to the user device a challenge configured to verify that the user is in control of the user device; or requesting biometric authentication input to verify that the user is in control of the user device.”  (Emphasis added.)  Since the claim 17 recites the ‘or’ language, only one contingency is required by the claim, and that contingency can comprise the communicating of the challenge to verify the user.  However, since amended claim 11 now comprise the steps of issuing a challenge and verifying the user on the basis of challenge answer, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Publication 2016/0012424), in view of Van Rooyen (US Publication 2015/0324764), in further view of “AIA -MN”, (downloaded from http://www.aia-mn.org/wp-content/uploads/AIA -MN-2015-Convention-Prospectus-form.pdf and previously attached as a PDF file), in further view of Wuehler (US Publication 2017/0140408). 
 With regard to claims 1 and 11, Simon discloses  A method of transacting with cryptocurrency coins ([40], [41]), the method comprising: generating the plurality of coin sets, each of the coin sets having a number of cryptocurrency coins and each of the coin sets being correlated to one event in a set of events (23, 46, 48);
 in response to a user of a set of users that includes the second number of users requesting inclusion in a verification service (39, 29): assigning the unique… key to the user and to a user device that is associated with the user (16, 31, 39); and communicating the assigned unique … key to the user device (31, 39);
 receiving from a verification application of the user device, a first coin request for a cryptocurrency coin of a first coin set of the coin sets, a first event correlating to the first coin set, the first coin request including: the unique … key that is assigned to the user, a first data set that is configured to prove participation by the user in the first event that correlates to the first coin set, and an identification of the first coin set of the coin sets 
and verifying that the user participated in the first event based on the first data set (41); in response to verification of participation in the first event by the user…executing, at the server system, a cryptocurrency transaction with the user device, the cryptocurrency transaction including public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by authenticating the hash using the respective master public key of the first coin set (37, “…broadcast 22 the incentive transaction data 22 to the incentive protocol network 12 for inclusion in the distributed ledger/block chain 24 to confirm the incentive unit transaction comprising the incentive unit transmitted…”; where the authenticating is interpreted as comprising the miner’s validation/proof-of-work, as discussed in 112b rejections above).
Simon discloses a private key (16), associating a private key with a user/user device, and communicating the private key to the user device as discussed above (16, 31, 39).  Simon does not specifically disclose generating, at a server, a user key pair that includes a unique public key for the user and user secret key, storing, at the server, the user secret key, assigning the public key to the user and device, or communicating the public key to the user device, or wherein the executing the cryptocurrency transaction includes logging the unique public key assigned to the user in a signature chain in the append-only ledger.   Van Rooyen discloses generating a respective master key set that includes a respective master secret key and a respective master public key in which the respective master key set is unique to each set of a plurality of sets of cryptocurrency coins (coin sets) each related to a corresponding cryptocurrency 
generating, at a server system, a user key pair that includes a unique public key for the user and a user secret key ([95]; [96], ‘a master private key and master public key may be associated with a user.  Private keys are derived from the master private key and are usable to sign transactions…’; where the keys derived from the master key sets are interpreted as the ‘user’ key pair); storing, at the server system, the user secret key, ([88], ‘voucher cryptocurrency address and/or key data is stored in relation to the total face value…’; [97] ‘key data included in the voucher may in some cases not by itself enable the user to transact..’; [98] ‘The issuer…may be in possession of the further key data…’, where, under broadest reasonable interpretation, the ‘user secret key’ is interpreted as ‘additional key data which enables one to transact’, such as the private key in a traditional cryptocurrency transaction, as per [96], ‘private keys…are usable to sign transactions associated with a corresponding public key); assigning the unique public key to the user and device that is associated with the user ([88], ‘issuer generates the voucher which includes the key data corresponding to the voucher cryptocurrency address and provides the voucher to the user…’);  preventing the user from accessing the user secret key, in a manner that prevents the user from executing a cryptocurrency transaction using the secret key and that limits cryptocurrency transactions performed by the user to transactions that include the server system ([96], “…The master private key may be used to sign transactions associated with multiple public keys or cryptocurrency addresses, wherein such addresses are derived from the master public key…”; [97] ‘key data included in the voucher may in some cases not by itself enable the user to transact… Further key data may be required in addition to the key data in order to successfully transact against the voucher cryptocurrency address. In such cases, the voucher cryptocurrency 
communicating the assigned unique public key to the user device ([88], ‘generates the voucher which includes the key data corresponding to the voucher cryptocurrency address and provide the voucher to the user…’, where the cryptocurrency address corresponds to the public key per [9], ‘the voucher cryptocurrency address being represented by or derived from the cryptocurrency public key…’); the cryptocurrency transaction including: signing, using the respective secret master key of the first coin set, the unique public key assigned to the user and a quantity of cryptocurrency coins of the first coin set to transfer to the user, the signing generating a hash of the unique public key assigned to the user and the quantity of coins of the first coin set to transfer to the user ([37], “…Typically, the shared transaction ledger (150) includes all these transactions as a chain of transaction records or receipts, commonly referred to as a “block chain”. These transaction records are signed using both a private key and a public key, the private key being that of a party transferring value and the public key being associated with a receiving cryptocurrency address…”; where the signing key corresponds to (at least- see multi-sig citations) the master private key signing, and the address, corresponding to hash of recipient public key, as well as vouchers (coin sets) comprises data signed; [96]-[98]; where the mining protocol and associated hashes are disclosed in [41], [108], [109]);
 public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by authenticating the hash using the respective master public key of the first coin set ([37],”… a publicly visible shared transaction ledger…”; where Simon discloses the mining protocol as above, and Van-Rooyen further discloses the mining protocol and ; and in response to public validation of the transfer, recording the cryptocurrency transaction in the append-only ledger, including logging the unique public key assigned to the user in a signature chain in the append-only ledger ([37] ‘Records of all transactions…are held in a transaction ledger…records are signed using both a private and a public key…associated with a receiving cryptocurrency address.’). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Simon and Van Rooyen, to modify the event verification method of Simon to include providing a user with public key data but not full private key data to increase control and security of the coin/voucher as in multi-signature transactions (See Van Rooyen, [97]-[98], see also Simon [43], where it is suggested that a manager provides oversight or restrictions by operating as a co-signing service).
Simon further discloses verifying that the user has been transferred one of the cryptocurrency coins from each of the coin sets by reviewing the append-only ledger (37, multiple coins (48, 52)), but does not specifically disclose receiving a completion request,  the completion request configured to assert that the user has been transferred the quantity of cryptocurrency coins of the first coin set; and performing the verifying that the user has been transferred the incentive in response to the completion request.  
 However, AIA -MN, page 3, “Booth-to-Booth Passport Program”, discloses receiving from the user … a completion request, the completion request configured to assert that the user has been transferred stamp from each of the booths; in response to the completion request verifying that the user has been transferred one of the stamps from each of the booths (page 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Simon discloses in response to verification of participation in the first event by the user… executing, at the server system, a cryptocurrency transaction with the user device, the cryptocurrency transaction… including public validation of transfer of a the quantity of cryptocurrency coins from the identified first coin set to the user device from the ledger (37), as discussed above, but does not specifically disclose verifying a user by an authentication challenge.  However, Wuehler discloses in response to the first coin request ([78], where ‘one or more actions that provide input’ are interpreted as comprising the incentive request; [88], transaction request initiates execution of contract); reviewing an append-only ledger associated with the cryptocurrency to determine that the user has not already received a cryptocurrency coin of the first coin set ([72], ‘determine within a level of certainty whether the transaction can take place and become final by confirming that no conflicting transactions (i.e., the same currency unit has not already been spent) confirmed by the block chain elsewhere…’; [78], ‘…all the reward activity and payouts are visible on the block chain network for full transparency into the smart contract and its use.’), issuing a challenge to the user device to verify that the user is in control of the user device ([89], [96], where ‘to verify that the user is in control of the user device’ comprises the intended use of the ‘issuing a challenge’ step, and does not serve to differentiate from the prior art; furthermore, Applicant’s specification does not specifically disclose details of verifying a user controls a user device, but only discloses that the challenge issue/response is indicative of such a verifying); verifying that the user is in control of the user device based on an answer to the challenge ([89], [96]); in response to verification of participation in the first event by the user, (Figure 8, #830, [80]), verification that the user is in control of the user device ([89], [96]) and determining that the user has not already received a cryptocurrency coin of the first coin set ([72], [78]), executing, at the server, a cryptocurrency transaction with the user device, the cryptocurrency transaction including signing ([73], where Simon Van Rooyen discloses the specifics of signing, master key and user key, and authentication hash, as discussed above), public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by authenticating the hash using the respective master public key of the first coin set; ([77], where Van Rooyen more specifically discloses the hash as discussed above; [88], [80], Figure 8, #830-850), verifying that the user has been transferred the quantity of cryptocurrency coins of the first coin set by reviewing the append-only ledger ([88], [80], Figure 8, #830-850).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simon, Van Rooyen and AIA -MN, to have combined the event verification method of Simon as modified by Van Rooyen with the multiple datasets required by AIA -MN, with the further challenge-verification technique as disclosed by Wuehler because such a practice would increase security and authentication confidence (See Wuehler, [89]-[90]).
With regard to the further limitations of claim 11, Simon discloses A non-transitory computer-readable medium having encoded therein programming code executable by one or more processors ([66], [32]), and a server performing steps ([32]).  

With regard to claims 2 and 12, Simon, in view of Van Rooyen, in further view of AIA -MN, in further view of Wuehler, disclose the limitations of claims 1 and 11 as discussed above.  Simon further discloses receiving from the verification application of the user device, a second coin request, the second coin request including an identification of a second coin set of the coin sets, the unique … key that is assigned to the user, and a second data set configured to prove participation by the user in a second event that correlates to the second coin set (35, 41); verifying that the user participated in the second event based on the second data set (41); and in response to verification of participation in the second event by the user, executing a second cryptocurrency transaction with the user device, the second cryptocurrency transaction including public validation of transfer of a cryptocurrency coin from the identified second coin set to the user device via the append-only ledger (37), where Van Rooyen discloses the public key as above, and the repetition of the steps of claims 1 and 11 comprise mere duplication of parts.  See MPEP 2144.04 VI B and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Moreover, in the interest of compact prosecution, Examiner submits that AIA -MN, page 3, “Booth-to-Booth Passport Program”, discloses a plurality of data sets to prove participation.  

With regard to claims 8 and 18, Simon, in view of Van Rooyen, in further view of AIA -MN, in further view of Wuehler, disclose the limitations of claims 1 and 11 as discussed above.  Simon further discloses wherein the cryptocurrency coins are of no monetary value ([33], ‘incentive units’ and ‘native or non-native virtual currency or token’). 

With regard to claims 9 and 19, Simon, in view of Van Rooyen, in further view of AIA -MN, in further view of Wuehler, disclose the limitations of claims 1 and 11 as discussed above.  Simon further discloses the customer scanning a code attached to a product to receive incentive transaction data ([36]), but does not specifically disclose the set of events include visiting a set or series of locations, and the first data set includes one or more or a combination of a (global positioning system) GPS signal, a quick response (QR) code, and a local wireless location data.  However, AIA -MN discloses the set of events include visiting a set or series of locations (page 3, “Booth-to-Booth Passport Program”).  Wuehler further discloses the first data set includes one or more or a combination of a (global positioning system) GPS signal, a quick response (QR) code, and a local wireless location data ([39], [78], QR data).  

With regard to claims 10 and 20, Simon, in view of Van Rooyen, in further view of AIA -MN, in further view of Wuehler, disclose the limitations of claims 1 and 11 as discussed above.  Simon further discloses at least one coin set of the coin sets ([37], Simon discloses multiple coins [48], [52]), wherein the…entity receives from the verification application of the user device any cryptocurrency coin requests for cryptocurrency coins of the at least one coin set ([35], [41]) and executes cryptocurrency transactions involving transfer of cryptocurrency coins from the at least one coin set ([37]). Simon also discloses communicating to a delegated entity  at least one coin set…wherein the delegated entity receives … cryptocurrency coin requests … and executes cryptocurrency transactions involving transfer of cryptocurrency coins from the at least one coin set ([43], which discloses a program manager or other entity to provide oversight or restrictions, a master secret key and a master public key of the at least one coin set.   However, Van Rooyen discloses a master secret key and a master public key of the at least one coin set ([96]-[98], where the issuer or controlling entity may be in possession of the further key data to provide multi-sig control).


 Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Publication 2016/0012424), in view of Van Rooyen (US Publication 2015/0324764), in further view of “AIA -MN”, (downloaded from http://www.aia-mn.org/wp-content/uploads/AIA -MN-2015-Convention-Prospectus-form.pdf and previously attached as a PDF file), in further view of Wuehler (US Publication 2017/0140408), in further view of Chien (US Patent 8,046, 256).
With regard to claims 3 and 13, Simon, in view of Van Rooyen, in further view of AIA -MN, in further view of Wuehler, disclose the limitations of claims 1 and 11 as discussed above.  Simon further discloses a verification that the user has been transferred one of the cryptocurrency coins from each of the coin sets (37, multiple coins (48, 52)), but does not specifically disclose communicating a reward to the user device of the user in response to the verification.  However, AIA -MN, page 3, “Booth-to-Booth Passport Program”, discloses verifying that the user has been transferred one of the stamps from each of the booths; and in response to verification that the user has been transferred one of the stamps from each of the booths, communicating a reward to the user (page 3).  
AIA -MN discloses communicating a reward as above, but does not specifically disclose communicating a reward to the user device.  However, Chien discloses communicating a reward to the user device (Col. 7 lines 50-51 and lines 54-59; Col. 12 lines 38-47, Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simon, Van Rooyen, AIA -MN and Chien, to have combined the event verification method of Simon as modified by Van Rooyen, AIA -MN and Wuehler, with the request for  and subsequent sending of completion rewards as taught by Chien because such an interactive loyalty program would have provided more user input and allowed for greater user choice (see Chien, Col. 2 lines 30-38).

 Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Publication 2016/0012424), in view of Van Rooyen (US Publication 2015/0324764), in further view of “AIA -MN”, (downloaded from http://www.aia-mn.org/wp-content/uploads/AIA -MN-2015-Convention-Prospectus-form.pdf and previously attached as a PDF file), in further view of Wuehler (US Publication 2017/0140408), in further view of Francis (US Publication 2014/0074569).   
With regard to claims 6 and 16, Simon, in view of Van Rooyen, in further view of AIA -MN, in further view of Wuehler, disclose the limitations of claims 1 and 11 as discussed above.  Simon further discloses a consumer purchasing  a product and receiving incentive tokens (59) and a user scanning a code associated with a product to view the value of incentives therein (61), as well as the incentive transaction module receiving the incentive event data and performing a cryptocurrency transaction (37).  However, Simon does not specifically disclose notifying the user device of the transaction corresponding to the incentive coin.  However, Francis discloses notifying the user device of the transaction corresponding to the incentive earned ([12], [19], [20], [82]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simon, Van Rooyen, AIA -MN, Wuehler and Francis, to have combined the event verification method of Simon as modified by Van Rooyen, AIA -MN and Wuehler with the notifying feature of Francis because adapting a transaction system and method to accommodate mobile devices and loyalty programs, and notifying user of corresponding program results/incentives,  would increase ease of use and improve customers’ satisfaction (See Francis [3], [38]).   


Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Publication 2016/0012424), in view of Van Rooyen (US Publication 2015/0324764), in further view of “AIA -MN”, (downloaded from http://www.aia-mn.org/wp-content/uploads/AIA -MN-2015-Convention-Prospectus-form.pdf and previously attached as a PDF file), in further view of Wuehler (US Publication 2017/0140408), in further view of Carter (US Patent 8,028,896).  
With regard to claims 7 and 17, Simon, in view of Van Rooyen, in further view of AIA -MN, in further view of Wuehler, disclose the limitations of claims 1 and 11 as discussed above.  Simon further discloses the first coin request comprising biometric authentication input that verifies that the user is in control of the user device ([41], Simon discloses applications to healthcare data, such as heartbeat/blood pressure/sugar levels data, in which the data corresponds to the event data used to request the incentive coin).  Simon does not specifically disclose in response to receipt of the first coin request, or that the biometric data is used to verify the user is in control of the user device.  However, it is noted that to verify that the user is in control of the user device comprises the intended use of the biometric input, and does not serve to differentiate the claim.  In the interest of compact prosecution, it is supplied that Carter discloses in response to receipt of the first coin request…requesting biometric authentication input to verify that the user is in control of the user device (Col. 22 lines 65-Col. 23 line 5, Col 1 lines 46-51, Col. 6 lines 44-62, Figure 3 #205a-e and Figure 9 #328, where the request to apply the loyalty discounts/considerations of Carter are interpreted as the ‘coin request’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simon, Van Rooyen, AIA -MN, Wuehler and Carter, to have combined the event verification method of Simon as modified by Van Rooyen, AIA -MN and Wuehler with the biometric authentication as disclosed by Carter because the authentication measures would have decreased losses due to fraud (see Carter, Col. 1 lines 28-36).   
It is further noted that Wuehler discloses communicating to the user device a challenge configured to verify that the user is in control of the user device ([89], [96]), as discussed above.



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685